Title: From James Madison to Frances Taylor Rose, 27 August 1823
From: Madison, James
To: Rose, Frances Taylor


        
          Dr. Sister
          Aug. 27. 1823
        
        Yr. letter to my mother of July 29. has summoned our attention to former ones. I know not well what to say in explanation of the delay in answering their requests. It proceeded chiefly I believe from a supposition that no inconveniency wd. be occasioned by it, the bond to my brother being cancelled & the power of attorney regarding the land, having never been used, & of course no longer proper to be used. I am a witness to the cancelling of the bond, and my brother wd. readily cancel the power of attorney; but intending to make no use of it, he has forgotten where it was put & can not now lay his hand on it. He w⟨ishes⟩ Dr. R. to be assured that if found it will never be used, & can therefore be no obstacle to his sale of the land. Yr. letter speaks of a re-conveyance. As a power of attorney only was given, that wd. be neither necessa⟨ry⟩ nor applicable to the case.
        I have great pleasure in being able to say that our dear Mother continues to enjoy health, and every satisfaction of Life compatible with her great

age. No decline for some time past is perceptible. She desires m⟨c⟩ to express her happiness in learning that yr. health has improved, a feeling in which we all join, & as we do in her wish that you may be oftener heard from on that & all other subjects interesting your welfare.
        Our friends generally I believe are, as well as us⟨ual⟩. Mrs. Jno. Taylor continues be an exception. She set out a few days ago for some of the distant Springs, in so lo⟨w⟩ a state that few expect she will reach them, & perhaps none that she will reach home on a return. She is greatly respected & beloved, and if anxious wishes cd. avail she will certainly do both.
        Your Sister D. is just disengaged from a numerous Company, & leaves me to express for her affectionate regards. Be assured always of mine, & extend them to all around you.
        
          J.M.
        
        
          PS Mr. R. Taylor was made acquainted with Dr Rose’s wish as to the case in wch. My brother was surety. His answer that information had been given by a letter to Alaba⟨ma⟩ which wd. reach Dr. Rose. White Stem Tobo. seed sent.
        
      